Affirmed; Opinion Filed November 12, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01605-CR

                          APRIL MARIE BERRYHILL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1231151-Y

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang

       The sole issue in this appeal from an order of deferred adjudication is whether the trial

court abused its discretion in imposing in-patient drug treatment as a condition of community

supervision. We conclude appellant failed to preserve error and affirm the trial court’s judgment.

                                      I. BACKGROUND

       April Marie Berryhill was charged with possession of heroin in an amount less than one

gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.102(2), 481.115(b) (West 2010). A pre-

sentence investigation report reflected she had a “significant” drug problem and had admitted

using heroin, marijuana, and methamphetamine.         According to the report, she refused to

adequately address and accept responsibility for her drug problem, and it was recommended she

complete a long-term in-patient treatment program.
        Berryhill and the State entered into a plea agreement which recited she would plead

guilty and the State would recommend two years’ deferred adjudication and a $1500 fine.

However, they could not agree on an appropriate drug treatment program, and the issue was tried

to the trial court.

        At the plea hearing, probation officer Laura Weddle testified Berryhill presented to the

pre-sentence evaluation with glassy eyes and under the influence of alcohol and Adderall,

“which she did not have a prescription for.”    Weddle further testified Berryhill denied having a

drug problem. As a result, Weddle did not think Berryhill would be a good candidate for an

intensive outpatient program, but would need residential treatment.

        Berryhill admitted to a “heroin problem in the past” and agreed she needed treatment.

She testified, however, that she wanted the trial court to order intensive outpatient treatment

instead of in-patient treatment. She explained that she did not want to be separated from her two

young sons and also that her grandparents had offered to pay for her to attend cosmetology

school in Washington state, where they lived.

        The trial court accepted Berryhill’s plea, placed her on two years’ deferred adjudication

probation, and assessed the $1500 fine recommended by the State, but probated it. As one of the

conditions of community supervision, the trial court ordered appellant to complete an inpatient

drug treatment program. Berryhill did not object to the imposition of any of the conditions of

supervision and signed a document listing the conditions. Three weeks after the plea hearing,

however, she filed a motion for the trial court to reconsider the requirement that she complete an

in-patient drug treatment program. The motion was not set for hearing, and no record of any

hearing was filed with this Court.




                                                –2–
                              II. PRESERVATION OF ERROR

       It is well-settled that a complaint for appellate review must be preserved by timely

request, objection, or motion. TEX. R. APP. P. 33.1(a)(1); Grado v. State, ___ S.W.3d ___, 2014
WL 5247808 *2 (Tex. Crim. App. Oct. 15, 2014). Recognizing that trial counsel did not lodge a

formal objection at the plea hearing, Berryhill argues that her testimony disagreeing with

residential treatment and requesting outpatient treatment constituted an objection. She further

argues that her motion for reconsideration also preserved error. We disagree.

                                       A. Applicable Law

       The purpose of a timely objection is to allow the trial judge an opportunity to cure error.

Hollins v. State, 805 S.W.2d 475, 476 (Tex. Crim. App. 1991). To be considered timely, an

objection must be made at the first opportunity or as soon as the basis of the objection becomes

apparent. Id.; Stevens v. State, 671 S.W.2d 517, 521 (Tex. Crim. App. 1984). A premature or

late objection preserves nothing for review. See Brewer v. State, 367 S.W.3d 251, 253 (Tex.

Crim. App. 2012); King v. State, 631 S.W.2d 486, 492 n.15 (Tex. Crim. App. 1982). Generally,

when a defendant does not have an opportunity to object, he must file a motion for new trial to

preserve error for appellate review. See Isaa v. State, 826 S.W.2d 159, 161 (Tex. Crim. App.

1992); Habib v. State, 431 S.W.3d 737, 741 (Tex. App.—Amarillo 2014, pet. ref’d). A motion

for new trial is not an available remedy for a defendant placed on deferred adjudication,

however, unless he has first moved for adjudication. Donovan v. State, 68 S.W.3d 633, 637-38

(Tex. Crim. App. 2002).

                                 B. Application of Law to Facts

       Assuming Berryhill’s testimony constituted an objection, it preceded the trial court’s

imposition of the terms of community supervision and was premature, preserving nothing for

review. See King, 631 S.W.2d at 492 n.15. Further, because a defendant placed on deferred

                                              –3–
adjudication may not avail himself of a motion for new trial, Berryhill’s motion for

reconsideration also failed to preserve error for review. Donovan, 68 S.W.3d at 637.

       To preserve error, Berryhill needed to object as soon as the trial court announced

Berryhill had to complete an in-patient drug treatment program. Berryhill did not object at that

time and, in fact, affirmatively accepted the terms of community supervision by signing the

document listing them. We resolve Berryhill’s sole issue against her.

                                     III. CONCLUSION

       Having resolved Berryhill’s sole issue against her, we affirm the trial court’s order of

deferred adjudication.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131605F.U05




                                              –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

APRIL MARIE BERRYHILL, Appellant                    On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-13-01605-CR        V.                        Trial Court Cause No. F-1231151-Y.
                                                    Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                        Bridges and Evans participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 12th day of November, 2014.




                                             –5–